PRATT, J.
In this case, that the defendant was guilty of violating a village ordinance; that he was tried for the same, and fined a sum authorized by law for such violation,—is not disputed. There is no material question raised upon this appeal that is not answered by the opinion of the county judge, and the cases quoted by him therein. Whether we call the decision of the police justice a fine or a penalty is not material, or whether we call the offense for which he was tried a crime or a violation of a city ordinance is equally immaterial, as a police justice simply imposed what he had power to impose under the law and the village charter. We need go back no further in point of time than the moment the defendant appeared for trial before the police court, as it is not material how he got there, as no objection was raised to the jurisdiction, but only that the offense with which lie was charged was not a crime. The defendant well knew the ordinance under which he was charged, and, upon the facts, made no substantial defense. It seems plain that the legislature intended that villages «should have the power to pass such an ordinance as now under consideration, and that the penalty might be imposed for its violation, and its collection enforced by imprisonment not exceeding 10 days in county jail, and the decision of the police court here under review was in accordance with such provisions. The request for a jury trial was properly overruled. No right of defendant was prejudiced, further than authorized by law. Judgment affirmed. All concur.